



COURT OF APPEAL FOR ONTARIO

CITATION: Caplan v. Atas, 2020 ONCA 205

DATE: 20200312

DOCKET: M51343 (C67979)

Watt, Lauwers and Fairburn JJ.A.

BETWEEN

Gary Caplan, Dale & Lessmann LLP, Robert E.
    Dale, David E. Mende, Christina J. Wallis, Wallis Kagan Shastri LLP, Rahul
    Shastri, David Winter, Stancer Gossin Rose LLP, Gossin Rose LLP, Raymond
    Stancer, Eric Gossin, Mitchell Rose, Garth Dingwall, Ralph Steinberg, David J.
    Sloan, Peoples Trust Company, Derek Peddlesden, Frank Renou, Martin Mallich and
    Sharon Small

Plaintiffs

and

Nadire Atas

Defendant (Appellant)

(Applicant)

Nadire Atas, acting in person

No one appearing for the respondent

Heard and released orally: March 9, 2020

REASONS FOR DECISION

[1]

The applicant has not persuaded us that there is any basis upon which we
    can interfere with the order of MacPherson J.A. However, we grant her an
    extension of time within which to perfect her appeal. This extension will
    expire 60 days after her release from custody.

[2]

We have no authority to refer this matter to the Supreme Court of
    Canada. The
Rules of Civil Procedure
govern interventions and we see
    no need to provide notice in this respect.

[3]

Except as indicated in connection with the time within which to perfect
    the appeal, the motion is dismissed.

David Watt J.A.

P. Lauwers J.A.

Fairburn J.A.


